Citation Nr: 1808467	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  04-08 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial compensable rating for dermatitis/seborrheic dermatitis.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with mild depression.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1962 to May 1970 and in the U.S. Army from November 1990 to June 1991.  He also served on various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the National Guard.

The Veteran died in August 2015.  His surviving spouse has been substituted as the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and April 2015 rating decisions issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) and Regional Office (RO) in Montgomery, Alabama, respectively.

In a September 2010 decision, the Board granted service connection for PTSD with mild depression.  This determination was effectuated by an October 2010 rating decision issued by the AMC; an initial 10 percent rating was assigned, effective June 25, 2002.  The Veteran submitted new and pertinent evidence within a year of the issuance of this decision; therefore, the AMC issued a new rating decision in February 2012.  That decision confirmed and continued the prior determination.  In an August 2012 decision, the Board construed a March 2012 brief as a timely notice of disagreement with the initial rating assigned in the February 2012 rating decision.  Thus, the issue was deemed to be in appellate status, and it was remanded for issuance of a statement of the case (SOC).  An SOC was issued in January 2015.  The SOC increased the initial rating from 10 percent to 30 percent.  As this was less than the maximum benefit allowed under VA law and regulations, the claim remained on appeal.  AB v. Brown, 6 Vet. App. 25 (1993).  The Veteran appealed this rating to the Board.  In a July 2015 decision, the claim of entitlement to an initial rating in excess of 30 percent for PTSD with mild depression was denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 memorandum decision, the Court vacated the decision and remanded the matter for further adjudication consistent with its decision.  The appellant has since submitted buddy statements from herself and the Veteran's son, as well as a private psychological evaluation, and waived initial consideration of this evidence by the agency of original jurisdiction (AOJ).

The claims of entitlement to service connection for a low back disability and hypertension, as well as the claim for a compensable initial rating for dermatitis/seborrheic dermatitis, stem from the April 2015 rating decision issued by the RO in Montgomery, Alabama.  Those claims were timely appealed by way of a notice of disagreement filed the same month.  In a July 2015 decision, the Board remanded them for the issuance of a statement of the case (SOC).  An SOC was issued in August 2016, and the Veteran perfected his appeal of those claims to the Board by filing a VA Form 9 the same month.

The claim of entitlement to service connection for hypertension was originally denied in a June 2004 rating decision.  The Veteran appealed, and the claim was denied once more in a December 2004 SOC.  The Veteran did not perfect the appeal of this claim to the Board; therefore, the prior denial became final.  The current appeal of this issue stems from a request to reopen this claim.  The Board notes, however, that in April 2012 VA received additional pertinent service treatment records (STRs) from the Veteran's period of service in the National Guard.  Accordingly, the claim will be reconsidered without regard to the finality of the June 2004 rating decision.  38 C.F.R. § 3.156(c) (2017).  The issue has been recharacterized on the title page to reflect this determination.  


The issues of service connection for hypertension and entitlement to a compensable initial rating for dermatitis/seborrheic dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability was not incurred in and is not otherwise related to his active service; it did not manifest to a degree of 10 percent or more within a year of discharge from service; and chronicity was not established in service and the evidence does not support a continuity of symptomatology since service.

2.  For the entire appeal period, the Veteran's PTSD with mild depression has more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for an initial rating in excess of 30 percent for PTSD with mild depression have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1-4.16, 4.125-4.129, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted on a presumptive basis for certain enumerated chronic disabilities if manifested to a degree of 10 percent or more within a year of discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (the term "chronic disease" refers to chronic diseases enumerated in 38 C.F.R. § 3.309(a)).  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

38 C.F.R. § 3.303(b) provides an alternative avenue to service connection for chronic diseases.  Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

The Veteran seeks service connection for a low back disability.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran underwent a Persian Gulf War examination in November 2010.  A follow-up note to the examination completed later that month provides an impression of "chronic low back pain due to djd."  VA treatment record (11/30/2010).  It is unclear what this diagnosis is based on.  

A review of the Veteran's service treatment records (STRs) shows only a single annotation related to the low back.  A July 1968 record shows that the Veteran woke up in the morning with a very slight back ache.  On examination, the Veteran was asked to touch his toes.  This action elicited subjective pain.  There was no tenderness.  The examiner provided an impression of minor low back pain and prescribed a pain medication.

The Board has considered the Veteran's general assertion that his back disability is chronic and continued from service.  The Board notes that every Report of Medical History from both his active service and his subsequent history in the National Guard through at least April 2000 showed that he marked "no" when asked whether he experienced recurrent back pain.  Similarly, every Report of Medical examination from both his active service and his subsequent history in the National Guard through at least April 2000 showed that examiners marked "normal" on clinical evaluation of the spine.  Thus, the Veteran's own contemporaneous statements over the years contradict his assertion of chronicity and continuity, and the objective medical evidence weighs against such an assertion as well.

There are no post-service private or VA treatment records prior to April 2000 showing complaints, treatment, or a diagnosis of a low back disability.  There is no lay evidence during this period alleging this either.

In April 2000, the Veteran was involved in a work accident in which he was physically injured.  He was hospitalized for 15 days after this incident; the emergency room admission note showed he complained, among other things, of mid and low back pain.  Subsequent VA and private treatment records show he complained of ongoing back pain, and he related the back pain to the work injury.

In a brief dated November 2017, the Veteran's representative pointed to specific records indicative of a chronic disability that related to service.  The representative pointed to a December 1969 separation examination in which the Veteran reported that he had suffered from chronic colds and coughs, and alleged that the chronic colds and coughs could have exasperated his back condition.  The representative also pointed to a July 1999 treatment note in which the Veteran sought treatment for numbness in his legs and was diagnosed with paresthesias.  The representative pointed to a February 2000 progress note in which the Veteran was seen for an upper respiratory infection, tracheobronchitis and asthma, which included a cough lasting for three weeks.  The remainder of the evidence highlighted by the representative showed the presence of a back disability and was dated subsequent to April 2000.

The pre-April 2000 evidence noted by the representative does not indicate that the Veteran had a chronic condition or that there was a continuity of symptomatology.  That implication is entirely speculative.  That the Veteran was treated for coughs does not indicate the presence of a back condition; the assertion that the coughs may have exasperated the back condition presumes its existence, which was not shown at the time.  The argument relating to paresthesia in the legs suffers from the same logical flaw.  The post-April 2000 evidence highlighted by the representative does not indicate that there may be an etiological connection.  As noted by the Board above, the post-April 2000 treatment records actually related the back problems to the April 2000 work accident.

As the evidence does not indicate the Veteran's current back disability may be associated with an established event, injury, or disease in service, VA does not have a duty to assist the appellant in substantiating the claim by obtaining a medical opinion.  38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than a claimant's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical examination).

In sum, service connection for a low back disability is not warranted on a direct basis due to a lack of a nexus between the current disability and active service.  The Veteran's arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a); however, it did not manifest to a compensable degree within the one year presumptive period, id. § 3.307(a)(3).  Thus, service connection for the low back disability is not warranted on a presumptive basis.  While there is an annotation of back pain in service, chronicity is service is not established and the evidence does not show there was a continuity of symptomatology.  Thus, service connection is not warranted based on a continuity of symptomatology framework, id. § 3.303(b).  There is no doubt to be resolved; service connection for a low back disability is not warranted.

II.  Increased Evaluation for PTSD with Mild Depression

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's PTSD with mild depression has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  

Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The rating of psychiatric disorders is ultimately based upon their resultant level of occupational and social impairment.  38 C.F.R. § 4.130; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (2013).  The evaluation, however, is symptom-driven, meaning that the symptomatology should be the fact-finder's primary focus in determining the level of occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 116-17.  This includes consideration of the frequency, severity, and duration of those symptoms.  38 C.F.R. § 4.126(a); Vazquez-Claudio, 713 F.3d at 117.  

VA intends the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based on their objectively observable symptoms.  Vazquez-Claudio, 713 F.3d at 117 (emphasis added).  Accordingly, in evaluating the Veteran's disability the Board will place great probative value on the Veteran's observable symptoms as demonstrated in clinical treatment notes and mental status evaluation.

A.  Factual Background

In April 2002, the Veteran's sister completed a Daily Activities Questionnaire in conjunction with the Veteran's claim for disability benefits from the Social Security Administration.  She reported that the Veteran lives at his house with his family.  

Regarding activities of daily living, she reported that he goes on a walk first thing in the mornings.  Afterwards, he visits his mother's house and makes sure she took her medicine and ate something.  She reported that many nights he does not sleep well because of physical pain.  He dresses himself.  Occasionally he irons a shirt or pants for himself only.  He does not do any cleaning.  He does not dress as neat as before.  His wife cooks.  He can fix his own plate of food but he does not cook his own meals; his wife does.  Occasionally he shops for personal items, or goes to the store for milk, bread, eggs, orange juice, or small items.  He does not do any cleaning, laundry, or maintenance work.  He leaves the home daily.  He does not need assistance leaving the house.  He has a driver's license.  He has no recreational hobbies since the April 2000 work accident.

Regarding social functioning, she reported that she was not aware of any difficulties he has getting along with family, friends, co-workers, or others.  She reported that he visits his mother and sister (her) daily.  She reported that his wife and son and financially dependent on him.  She reported that he belongs to the church choir and the Masonic lodge.  He sings in the church choir and attends meetings when able.  She reported that since the April 2000 work accident, he has not been as active; he stays indoors a lot.

Regarding other observations, she reported that he sometimes has trouble concentrating or remembering.  As an example, she explained that sometimes when they are talking he will start to say something and then forget what he was going to say.  She also reported that before the April 2000 work accident, he jogged daily, coached little league baseball, was captain of a bowling team, maintained his yard and hers, and played piano for several church choirs.  With regard to unusual behaviors or fears, she reported that sometimes he is withdrawn and he has told her he has nightmares about the April 2000 work accident.  

The Veteran also completed a Daily Activities Questionnaire in April 2000.  His responses are consistent with his sister's.  Only additions or differences will be noted below.  

With regard to activities of daily living, he added that on an average day he gets up and takes his medicine, then goes to walk in his yard for about five minutes.  He also bathes himself, gets dressed, and then goes to see his mother (as was described above).  The Veteran elaborated on his poor sleep.  He reported that he does not sleep well due to pain from back, neck, and shoulders.  He reported that sometimes he has nightmares of that big roll of paper falling on him - this refers to the April 2000 work accident.  Regarding his ability to cook, he sometimes cooks bacon, eggs, and toast for himself and his mother, though his wife normally does the cooking.  He reported that he shops for his own personal needs.  He reported that in his spare time, he spends time with his mother next door, reads, watches TV, and goes to the doctor, pharmacy, and sometimes the store.  He reported that he is able to pay attention to radio or TV programs for a while.  He remembers some of that content.  He reported that he reads for about 20 minutes at a time.  He reads the bible, Sunday school lessons, and newspapers.  He remembers some of that content.

Regarding social functioning, he reported that he gets out of the house daily by walking, driving a car, or riding in a car with someone else.  He will go to the doctor, school, store, pharmacy, or church.  He sometimes catches rides with his brother or cousin.  He reported that he does not have any problem getting along with other people because he does not associate with many people on a daily basis.  He visits his mother daily, and talks to friends or relatives on the phone two to three times per week.  He reported that he sings in the church choir, and sometimes plays for the church choir.  He goes to a ballgame sometimes.  He also reported being a member of the Masonic and Shriner organizations.  He reported that he does not participate in functions like he used to because he is either not able to or does not feel like it.  He reported that his social activities have changed since the April 2000 work accident.

Regarding other observations, he noted that his attention span just goes away sometimes.  He finishes most tasks.  He can perform a task or chore for five to ten minutes before needing a break.  He remembers to take his own medicine.  He also related how before the April 2000 work accident he bowled in a league, played sports, helped coach little league baseball, cleaned and maintained his yard and his sister's yard, and painted his house.  He related that he was generally an outdoor-type person, and because of the April 2000 work accident he cannot do these things anymore.  He reported that it really depresses him that his life has changed so much, and because he now has to depend on others to do things for him that he was used to doing himself.

A June 2002 depression screen for the Veteran was positive for mild to moderate depression.  He voiced feelings of depression but denied suicidal or homicidal ideation.  He reported difficulties with sleep, loss of interest in activities, and he preferred to be by himself. He avoided large crowds or groups.  He had nightmares and flashbacks related to military service.  The Veteran did not wish to be referred to a mental health service as he was happy with the current medication he was taking (Wellbutrin).

A mental status examination was conducted in July 2002.  The Veteran was starting a PTSD day treatment program.  He complained of nightmares, flashbacks, middle insomnia, and anger outbursts.  The Veteran had a physically debilitating accident at work at a paper mill in May 2000 when a roll of paper fell on him crushing his spleen and fracturing some ribs.  Since that time, the Veteran had taken anti-depressants and had down moods to the point of suicidal ideation one year prior.  The Veteran had not worked since April 2001.  The Veteran denied a history of suicide attempts and also denied a history of violence.  The Veteran was clean, alert, and oriented to person, place, and time.  Speech was normal and motor activity was within normal limits.  Mood was euthymic and affect was appropriate and full range.  The Veteran reported that, when alone, he heard voices.  The examiner found there was no evidence of psychotic symptoms.  The examiner found no Axis I diagnosis was present.  A GAF score of 60 was assigned.

A second clinical record dated in July 2002 included an Axis I diagnosis of PTSD and a GAF score of 58 was assigned.  A third record from the same month revealed the Veteran reported he was only sleeping three hours per night.  He also had flashbacks, nightmares, and depression.  He said his depression was 5 out of 10.  Psychological testing was referenced as showing mild to moderate depression.

A fourth record from July 2002 revealed that the Veteran knew he needed help when his youngest son had told him he was no fun anymore.  His son told him he could not talk to him anymore and that he would blow up all the time.  He said his wife confirmed his son's statements.  The Veteran also reported nightmares, and night terrors.  He reported that his wife does not sleep with him for fear of being hurt.  He related that on one occasion, during a night terror he had choked her.  He reported that he gets about 3 hours of sleep a night.  He reported that he dreads going to bed at times and sits up in the family room.  He reported that he gets flashbacks.  He does not have a specific trigger and their onset will sometimes catch him by surprise.  He reported that when they occur, he will sometimes leave so that his wife does not know something is wrong.  He reported that he has become content to stay home and do nothing.  He reported he has little interest in activities, and only visits one of his aunts.  He said that people think he is "stuck up" since he lives in a small community and he does not have anything to do with anyone.

A Persian Gulf examination was conducted in September 2002.  The Veteran provided a history of having worked at a paper company until an April 2000 job injury.  He had not worked since that time. His chief complaints were poor sleep, nightmares, and flashbacks.

In October 2002, the Veteran was seen by a VA psychologist to evaluate his employability and feasibility for vocational rehabilitation.  Pertinent mental health symptomology reported by the Veteran was insomnia and significant problems with concentration and memory.  The clinician wrote the Veteran had problems being around people.  The Veteran reported that his PTSD symptoms never hurt his job performance but he was termed anti-social by co-workers.  He mostly stayed to himself.  He got along with some co-workers and did not get along with others.  When faced with people, he became tense and anxious.  He reported he was not comfortable going to the grocery store or the mall because of crowds.  There were very few people he wanted to socialize with and he did not want to be in a crowd.  He reported his relationships with other people had severely deteriorated in recent years due to his PTSD and this had affected his family and ability to socialize.  The clinician found the Veteran to be oriented.  He had impaired concentration, sometimes losing track of what he was talking about.  His recent memory exhibited impairment and he experienced problems in consistently carrying out detailed and/or complex instructions.  The Veteran gave the example of playing music for his church and indicated that he sometimes stops playing because he loses it and forgets what he is doing or supposed to be playing.  The Veteran reported a long history of having difficulty in interacting with groups of people and maintaining lasting relationships at work.  He was moderately impaired in responding appropriately to supervision and to co-workers on the job and in being able to follow work instructions.  Cognitive function was estimated to be in the below average range at the time of the visit.  The clinician wrote that, based on a review of the medical records and evaluation, the severity of the Veteran's symptoms limited his ability to process work procedures and instructions that were required in competitive employment due to his physical and psychiatric symptoms including a loss of concentration and memory over the past few years.  The markedly severe physical and psychiatric problems prevented him from being able to meet the demands of work on a sustained basis in a competitive work environment.  The severe symptoms had been present for over 12 consecutive months, were chronic in nature, and had an extremely poor prognosis.  Because of the Veteran's low educations background, job history with unskilled to semi-skilled type work, the Veteran was unemployable and was not feasible for a vocational rehabilitation program due to the severity of the physical and psychiatric problems.

A VA PTSD examination was conducted in February 2003.  The Veteran was married and had four children, only one of whom was living at home.  The Veteran got along well with his wife and son.  There was no history of physical or verbal abuse.  The Veteran liked to stay by himself.  The Veteran worked at a paper mill until 2001 when he was injured on the job.  He had not worked since then.  The Veteran liked to go to basketball games where his son played but his social life was somewhat restricted.  The Veteran reported he woke up several times per night.  He had nightmares about Vietnam and Desert Storm.  He had flashbacks two to three times per month with nightmares.  The Veteran denied hearing voices.  Objectively, it was determined that the Veteran was calm and did not have any looseness of associations.  Mood appeared to be mildly dysphoric.  He was not considered suicidal or assaultive.  Memory for recent and remote events was fair.  Judgment and insight were adequate.  The Axis I diagnosis was PTSD with mild depression.  A GAF score of 70 was assigned.

A February 2003 VA general medical examination shows that he reported he is a musician and plays piano from his church.  He reported that a restriction of activities occurs when he is unable to play music due to wrist pain.

An April 2004 VA clinical record reveals the Veteran complained of hallucinations, bad dreams, and an inability to sleep.

The record contains a May 2007 buddy statement from his former high school classmate, L.J.  He reported that the Veteran came back from Vietnam and had dreams of war, flashbacks of war, nightmares, problems sleeping, hearing voices such as his name being called, and seeing people and other things.  He reported the Veteran became very depressed and angry with anyone who demonstrated against the war and stated that he wanted to kill them all.  He also reported that the Veteran made a drastic change after his service in the Persian Gulf.  At times, he displays angry outbursts, walking by someone that he knows and not saying a word to him or her.  He appears as if he is in another world at times.  Most of the time he is alone and he likes being alone.

The record contains a May 2007 buddy statement from the Veteran's sister.  She reported that he began doing strange things when he came back from Vietnam.  She observed him walking around outside looking up in the sky as if looking for something to come down from the air.  He was losing sleep at night, would walk around the house with his gun as if on guard duty.  He seemed always looking for someone to enter his house and do something to him or his family.  He also seemed very depressed and expressed anger at anyone who demonstrated against the war in Vietnam.  She observed him outside in his briefs and he seemed to think nothing of it.  He would talk to and answer himself (sometimes he still does).  Has angry outbursts, easily gets upset and goes into his own shell of a world, sometimes he walks away from people who are talking to him without saying a word.  Sometimes he loses his train of thought and can't remember what he was going to say.  He would come into her house, speak, and turn around and walk right out without saying anything else.  Then other times he would sit and talk.  Other times he would just go to sleep in the chair; while asleep he would jump, twist, talk, and breathe hard.  He has also said that he hears voices, sees things, people, hears people calling his name and will answer them when no one is there.  She reported she has noticed his depressive mood, flashbacks, nightmares, and headaches.  He has had to stop taking his flashback and nightmare medication because of problems with side effects.

In July 2007, the Veteran provided his own statement.  He reported that he did not have depression before he went into the military.  He reported that he was tired of hippies and yuppies protesting against the war and would like to take an F-105 Thunderchief and load it with 3000 lbs. bombs and drop them on the protesters heads.

An April 2009 VA clinical record reveals the Veteran reported difficulties with nightmares, which increased in frequency along with flashbacks and numerous incidents of hitting or choking his wife while sleeping.  He had thoughts of suicide and homicide but reported that "he was smarter than that to carry it out."  At the time of the visit, he denied suicidal and homicidal ideation.  The assessment was PTSD with flashbacks and nightmares.  Mental status examination revealed that the Veteran was casually dressed.  Affect was dysphoric and tense.  Though processes were linear and goal directed.  No overt psychosis was noted.  The Veteran reported auditory and visual hallucinations.

A May 2009 VA clinical record showed the Veteran continued with hallucinations and related side effect of dry mouth and dizziness from the hydroxyzine medication.  He reported that he goes to bible class and plays a keyboard for the church.  He also gardens.  Mental status examination showed his appearance was casually dressed.  His demeanor was cooperative.  His speech was at a normal rate.  His mood was neutral.  His affect was appropriate.  His thought process was linear and goal directed, and thought content showed no avert psychosis.  He denied perceptual disturbances.  His motor was within normal limits.  He was alert, attentive, and oriented in all three spheres.  His intelligence was average, judgment was intact, and insight was present.

A July 2009 VA clinical record shows the Veteran had worked in his garden lately, went to church regularly, reported he was sleeping better and with less voices and visions.  Mental status examination revealed he was casually dressed.  Speech was normal and affect was appropriate.  Thought processes were linear and goal oriented.  No overt psychosis was noted.  Motor activity was within normal limits.  The Veteran was oriented in all three spheres.  He denied suicidal ideation.

Mental status examination in October 2009 revealed he was casually dressed.  Speech was normal and affect was dysphoric.  Thought processes were linear and goal oriented.  No overt psychosis was noted.  The Veteran denied hallucinations.  Motor activity was within normal limits.  The Veteran was oriented in all three spheres.  The Veteran reported that he plays the keyboard for enjoyment.

In November 2009, the Veteran reported he enjoyed church, gardening, and his grandchildren.  He denied psychosis and mood swings and depression.  He also denied suicidal and homicidal ideation.

A January 2010 VA clinical record shows the Veteran reported feeling tired with low energy.  He reported that he was still having nightmares.  He reported he was experiencing visual hallucinations of flying insects.  He reported he goes to bible study and plays music.  Mental status examination revealed he was casually dressed.  Speech was at a normal rate and his demeanor was cooperative.  His mood was normal and affect was appropriate.  Thought process was linear and goal directed.  Thought content showed no overt psychosis.  He denied perceptual disturbances.  His motor was within normal limits, intelligence was average, judgment was intact, and insight was present.  He was also alert, attentive, and oriented in all three spheres.

A second January 2010 VA clinical record shows the Veteran reported that he continues to walk at least a mile every day.  He used to do running, but recently stopped and mainly sticks to the walking.  He usually goes out to the country to do it.  He reported he has four children and five grandchildren.  He lives with his wife, to whom he has been married for 35 years.  His wife quit working and she mostly stays home.

Mental status examination conducted in March 2010 and May 2010 revealed the Veteran was casually dressed.  Speech was normal and affect was appropriate.  Thought processes were linear and goal oriented.  No overt psychosis was noted.  The Veteran denied hallucinations.  Motor activity was within normal limits.  The Veteran was oriented times three.  In May 2010, the Veteran reported grief over the death of a cousin.  He denied psychosis, mood swings, and depression.  He played music for two churches.

Mental status examination conducted in July 2010 revealed the Veteran was casually dressed.  Speech was normal and affect was appropriate.  Thought processes were linear and goal oriented.  No overt psychosis was noted.  Motor activity was within normal limits.  The Veteran was oriented in all three spheres.  The Veteran denied psychosis, mood swings, and depression.  He denied recent alcohol or substance abuse and also denied suicidal and homicidal ideation.  He reported that he passes time by working and the church and talking to a friend.  He also works around the house to divert himself.  He reported he plays music for the church as a hobby.  Another VA clinical record from July 2010 indicates that the Veteran enjoys gardening.

In September 2010, a LCSW wrote that the Veteran's reported symptoms were chronic and severe with social and occupational impairment.  The symptoms affecting the Veteran's functioning were intrusive thoughts of trauma, nightmares, severe anxiety, exaggerated startle response, social withdrawal, depression, chronic insomnia, isolation, irritability, poor concentration, occasional flashbacks, and feeling powerless and hopeless over his life.  The social worker provided an Axis I diagnosis of PTSD.  She opined that the Veteran's GAF was 48 at the time the letter was written and also 48 for the preceding year.

At the time of a VA chronic fatigue examination conducted in May 2012, the Veteran reported that he informed a psychologist that he was experiencing fatigue and difficulty sleeping, and the psychologist said it sounded like the Veteran had chronic fatigue.  Now he is tired all the time and not sleeping.  He was having nightmares, flashbacks, and sounds like other people calling his name.  He denied any other symptoms.  The examiner opined that the Veteran did not have chronic fatigue syndrome.  He found that the fatigue and difficulty sleeping were likely secondary to PTSD based on the Veteran's reports of nightmares and flashbacks.

In October 2012, the Veteran wrote that he could not remember dates, months, and names, to include those of his wife, children, and grandchildren.  He also reported he forgot his own birthday until his wife told him what day it was.

A November 2013 clinical record shows the Veteran experienced grief from the death of his god mother.  He reported that he had been actively involved in the church.  He reported he walks regularly but plans to increase the amount of exercise.  He sleeps pretty well, though he is still sleeping in the armchair.  He reported that he has experienced depression at times.  He denied suicidal and homicidal ideation and current alcohol or substance abuse.  The examiner remarked that his thought process was logical, linear, and goal directed.  He did not appear to be responding to internal stimuli.  He appeared calm, well groomed, and relaxed.  He appeared to be well grounded in reality.  He was described as pleasant, polite, and friendly in demeanor.  He appeared to be in good spirits, smiling and laughing often.

A June 2014 VA clinical report shows the Veteran reported he was experiencing depressed mood at times.  He reported flashbacks.  He reported audio and visual hallucinations.  When asked to clarify as to the nature of the hallucinations, he responded that twice per week he thought someone was calling his name, and that he would sometimes see something out of the corner of his eye.  He reported that he felt better after a medication change.  He was extremely involved in church, serving on a board.  He denied suicidal and homicidal ideation.  He was groomed, calm, and relaxed.  His thought processes were logical, linear, and goal directed.  He did not appear to be responding to internal stimuli.  There were no symptoms of psychosis or mania present.  He appeared to be grounded in reality.  Affect was full range.  He reported that he preferred to stay at home and isolate.  He had been following current events closely.  He shared that he enjoys spending time outdoors.  He was diagnosed as having PTSD and depression.

A VA PTSD examination was conducted in June 2014.  The examiner diagnosed PTSD and opined that it was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner found no other mental disorder was present.  The Veteran was married to a supportive spouse.  He was actively involved in church and on a board.  PTSD symptoms noted were depressed mood, anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events.  The Veteran was fully oriented and casually dressed.  He disagreed with findings and quotes from his current psychiatric provider regarding PTSD symptoms and functioning.

In November 2014, the Veteran reported that he was diagnosed with leiomyosarcoma and had been undergoing chemotherapy for about three months.  He reported his PTSD symptoms were "not too good."  He was stressed and depressed more.  He had experienced flashbacks but denied suicidal or homicidal ideation.  Mental status examination revealed he was clean with normal/alert mentation.  He was oriented, and speech was of normal rate and tone.  Motor activity was within normal limits.  Mood was euthymic.  Thought processes were logical and abstract thinking was normal.  There was no evidence of psychotic symptoms.

In January 2015, the Veteran was concerned about his cancer treatment.  The clinician wrote the Veteran was dysphoric.  Mental status examination was conducted.  The Veteran was clear and alert.  He was oriented, and speech was of normal rate and tone.  Motor activity was within normal limits.  Mood was euthymic.  Affect was appropriate.  Thought processes were logical and abstract thinking was normal.  There was no evidence of psychotic symptoms.  The Veteran reported occasional perceptual disturbances related to trauma.  He was not homicidal or suicidal.

The Veteran died in August 2015.

In May 2017, the Veteran's son provided a buddy statement.  He reported that he grew up watching the Veteran struggle to live his life and work because of his service-connected PTSD.  The Veteran told him and his mother on multiple occasions about co-workers who would get on his nerves and that he would frequently get into altercations with them.  He remembered one incident in particular when he said that a co-worker took his seat at work and that he wanted to "whoop his butt."  When he was younger, the Veteran frequently worked double shifts.  As he grew older, he worked less.  He frequently mentioned how he could not take working anymore.  He ultimately left work in about 2001 due in part to his service-connected PTSD, because he could no longer handle the pressure and daily grind of working.  Even after the Veteran left work, he continued to become more isolated and distant.  He would often sleep in a different room than my mother (his spouse), and on several occasions he moved all of his belongings from their room into his own room.  He would stay in his own room for weeks at a time, only coming out for the absolute necessities.  The son reported that he always made sure not to startle him or awaken him because of the negative responses he had seen in the past.  There was one incident in particular where the son woke him from his sleep and he was so startled that he grabbed a fire poker and threatened him with it.  He was often quick-tempered, and the son saw him blow up at the smallest inconveniences on many occasions.  He was also very forgetful; doing something as simple as bringing his car keys or wallet with him was consistently difficult for him.  One of the Veteran's favorite hobbies was playing the piano every Sunday at church.  However, during the last few years of his life he started attending church less and less.  He struggled playing the piano, and frequently forgot how to play the song he was performing.  Eventually, he stopped going to church on Sundays and became even more isolated, staying in his room even more and more.  The Veteran's symptoms got to be so severe that he stopped seeing his grandchildren and moved out of the room he shared with his spouse permanently at some point in 2010.

In July 2017, a psychological evaluation was conducted by a private psychologist, Dr. C.M.  The evaluation was based upon a review of the claims file and an interview of the Veteran's spouse.  The report highlighted quotes and noted other thoughts obtained from the interview with the spouse.  As these are extensive, they will be set out below.  Thereafter, the psychologist's opinions and explanations will be identified.

The Veteran's spouse reported he had issues at work.  She knew one time he had said he had got mad at someone at work and yelled and screamed.  He would have trouble like that at work, but he was private so he kept a lot of those work problems to himself.  Despite this, the Veteran's spouse knew he struggled.  Describing how the Veteran's PTSD symptoms had emerged after arriving home from the Persian Gulf in 1991, the spouse explained that he was having nightmares and he would be hollering and creaming in his sleep.  This started right when he got back.  She would try to wake him up and he would swing at her.  He would be soaked from sweat.  The spouse reported that she urged him to go seek mental health treatment in 2000 and that she had been asking him for a while.  The spouse reported that when he came back in 1991, he was talking about his friend who stepped on a mine and was killed.  The Veteran was changed.  He did not want to be around anybody.  He would talk to himself and talk to his dead friend.  He never did tell her his name and she did not ask.  His appearance changed.  He used to dress real nice, but he stopped shaving and stopped getting haircuts.  He walked around with a gun all the time and sometimes he would go outside and shoot the gun.  If his parents came, he would just leave the room.  He did not want to be bothered.  Even when the grandchildren came around he would yell or stay away.  She reported he moved out of their room and went in another bedroom, and when she said something about it he got angry and yelled.  Sometimes when he would be like that she would be scared.  The Veteran's spouse reported that in 2000 the Veteran started getting worse.  He stopped coming out of his room.  He was talking to his grandfather and grandmother who were dead.  Every once in a while he would come down and sit in the family room and just stare.  He would not say anything, and then he would get up and go to his room.  He became very aggressive and really depressed.  He stopped going to church.  He stopped living.  It was hard for her but she loved him, and they had children who were crazy about it.  She was also worried about him, worried that he would hurt himself.  When somebody who's that depressed and angry has got a gun, you just don't know.  I never knew.  The Veteran's spouse reported that, while the Veteran did not talk about it, she knew he spent a lot of time thinking about his friend's death.  He would walk away from conversations or shows on TV and go to his room.  He would talk to his friend and that let me know her know he was thinking about it.  She reported that he had nightmares from the day he got back through the rest of his life.  He would say, "I'm sorry I couldn't help him.  I couldn't save him."  He was violent and sweat soaked and screaming.  The Veteran's spouse estimated that he struggled with traumatic nightmares five to six nights a week.  The Veteran's spouse reported he would sit in a chair and be dead-staring and sometimes be moving his mouth and talking like he was right there but he was not talking to her.  She related that he was non-responsive to her efforts to talk with him while he was having flashbacks.  The Veteran's spouse reported that he never wanted to be around anybody.  He would walk away from TV if there was violence.  He never talked openly about what he saw or how he felt about his friend's death, other than saying he could not save him when he was having a nightmare.  He avoided people and places and never wanted to go anywhere.  She reported that he used to go to church and play the piano.  He loved to go to the casino with her but he stopped going.  He also stopped going to their kids' games.  He stopped barbequing.  He lost all his joy.  He used to laugh, but he did not have any joy anymore.  She reported that he was constantly irritable.  She reported that he was reckless with his gun shooting it around the house, it was scary.  He always had his gun and was scanning his environment.  He had to sit against the wall with no one behind him.  The Veteran's spouse reported that "[y]ou didn't want to touch him!  He would jump.  He wouldn't want you to do that."  The Veteran's spouse reported he had difficulties with concentration and forgetfulness.  She reported that he could not sleep.  He might go to sleep for a few hours and then wake up with a nightmare and be up the rest of the night.  She reported that the Veteran experienced all of his symptoms at an increasing clinical level for more than 24 years, since discharge from service in 1991.  His current level of distress had been maintained since 2000.  The Veteran's spouse reported that his friend's death completely changed him and their relationship.  She was scared of him and sometimes felt like she should not have married him, but she loved him.  Their kids loved him too.  She wanted to help him as much as she could so she stayed close to him.  After a while though, he was not able to be connected at all and he was not able to keep working anymore.

Based on a review of the record, her professional experience, and her clinical interview with the Veteran's spouse, the psychologist diagnosed the Veteran with PTSD and major depressive disorder (MDD).  The psychologist noted the symptoms of the disorders cannot be separated.  The psychologist opined that the PTSD and MDD at least as likely as not cause occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood since at least June 2002 until the time of his death in September 2015.  This impairment was evidence by the Veteran's severe psychiatric symptoms: recurrent thoughts about his service-connected stressor, traumatic nightmares, flashbacks, avoidance of trauma-related reminders, negative emotional state, diminished interests, alienation, constricted affect, irritability, self-destructive and reckless behavior, hypervigilance, exaggerated startle response, difficulty concentrating, and insomnia; as well as depressed mood, diminished interest, loss of appetite and weight loss, sleep disturbance, psychomotor agitation, loss of concentration, fatigue or loss of energy, feelings of worthlessness and guilt, recurrent thoughts of death with no history of suicide attempts.  The combination of his symptoms would have made it very difficult to pursue employment, stay on task at work, get along with others at work, and be reliable and effective in a competitive work environment.  They negatively impacted his communication, memory, and ability to follow instructions, as well as his reactivity and judgment, and tolerance in interacting with people such as supervisors, co-workers, and the public.  Therefore, in her professional opinion, the PTSD and MDD symptom presentation would at least as likely as not have precluded him from successfully securing and following a substantially gainful employment.  This has been the case since approximately 2001, when the Veteran last worked full time. 

B.  Analysis

The Veteran seeks an initial rating in excess of 30 percent for PTSD with mild depression.  For the reasons that follow, the Board finds that an increased rating is not warranted.

With regard to the enumerated symptomology under DC 9411, the preponderance of the evidence does not support the criteria for a 50 percent rating.

The evidence is not consistent with flattened affect.  The majority of the medical evidence of record indicates that the Veteran's affect was appropriate for the most part.  Statements provided by the Veteran's spouse during a July 2017 interview with private psychologist C.M. could be interpreted as weighing in favor of the Veteran having a flattened effect.  She expressed recollections of the Veteran's behavior such as "he lost all his joy.  He used to laugh, but he didn't have any joy anymore."  The Board finds the spouse is competent to relate such information, and there is nothing obvious which would impugn her credibility.  However, once competency and credibility are established, lay evidence must be weighed against the other evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (distinguishing the competency and credibility of a witness, from the probative value of his or her statements).  Here, the probative value of the spouse's assertion is diminished based on being a 'backward looking' statement, as opposed to contemporaneous.  As noted above, the medical evidence of record indicates that the Veteran's affect was appropriate for the most part.  There are no notations that it was constricted or flat.  See Buchanan, 451 F.3d at 1337 (once the competency and credibility of lay evidence is established, the absence of contemporaneous medical records may be weighed against the evidence but the absence of such evidence, alone, should not be an absolute bar to proving the claim).  Medical treatment records closer in time to the Veteran's death, i.e., more recent, also show that he exhibited a full range of affect, engaged in the visit in a warm friendly manner, smiled, laughed, and appeared to be in good spirits.  See, e.g., VA treatment records (11/5/2013, 6/3/2014).  Such evidence directly contradicts the spouse's assertion.  When considered in conjunction with the medical evidence that shows generally appropriate affect, and a paucity of evidence showing constricted or flattened affect, this evidence outweighs the spouse's assertion and implication that may follow therefrom.  Accordingly, the Board finds her statements are not reflective of the Veteran's affect during the appeal period.

The evidence does not show the Veteran's PTSD was productive of circumstantial, circumlocutory, or stereotyped speech.  Every mental status examination conducted during the appeal period found that speech was normal.

The evidence does not show panic attacks more than once a week.  There is no evidence of record indicating the Veteran has a history of panic attacks.  Panic is not defined in the rating schedule but is generally defined as "acute, extreme anxiety with disorganization of personality and function."  Dorland's Illustrated Medical Dictionary 1220 (28th ed. 1994).

There is no objective evidence of impaired judgment.  Every mental status examination conducted during the appeal period found that the Veteran's judgment was at least adequate.  There is subjective evidence of impaired judgment in the form of a May 2007 buddy statement from the Veteran's sister and the May 2017 interview by the Veteran's spouse.  In short, both witnesses attested to the Veteran having "strange" behavior that existed since military service, i.e., at least 10 years before the start of the appeal period, and continued throughout the appeal period.  The sister related that she observed him looking up at the sky as if waiting for something to come down, walking around the house at night with a gun as if on guard duty, always seeming to look for someone to enter his house and do something to him or his family, and walking around outside in his briefs and seeming to think nothing of it.  The spouse related that the Veteran walks around with a gun all the time and sometimes he would go out and shoot it.  She believed he was reckless with his gun.  She reported that he always had a gun and was scanning his environment.  She reported that he would need to sit against the wall with no one behind him.  The Board finds the sister and the spouse to be competent to report on these behaviors.  There is also nothing obvious that would impugn either of their credibility.  Accordingly, their statements must be weighed against the evidence of record.  The Board notes that there is no medical evidence corroborating their assertions, either with regard to the actions themselves or to the potential implication of impaired judgment.  See Buchanan, 451 F.3d at 1337 (once the competency and credibility of lay evidence is established, the absence of contemporaneous medical records may be weighed against the evidence but the absence of such evidence, alone, should not be an absolute bar to proving the claim).  The sister, in particular, was previously asked whether the Veteran exhibited any unusual behaviors or fears and her response was simply that he is sometimes withdrawn and that he has nightmares about an April 2000 industrial accident.  See Daily Activities Questionnaire (4/9/2002).  While this does not directly contradict her or the spouse's more recent assertions, it is inconsistent in that it portrays the Veteran's judgment and behavior to be much less affected by his psychiatric condition.  Moreover, the other lay evidence of record, to include the Veteran's own statements, does not indicate he used guns at all.  The Veteran has been asked about what he does on an average day and what his hobbies are and he described normal activities such as reading, watching TV, following current events, being active in church, being a member of Masonic and Shriner organizations, checking up on his mother, who lives next door, and attending ballgames that his son is in.  See Daily Activities Questionnaire (4/17/2002).  Thus, again, while the Veteran's responses do not directly contradict the sister and spouse's more recent assertions, they too are inconsistent in that they portray his judgment and behavior in a much different light.  To the extent that the Veteran's behavior may have simply changed after 2002 when the Veteran and his sister made those prior statements, the Board notes that the sister and spouse indicated in their more recent statements that these behaviors existed since discharge from service, i.e., at least 10 years prior to the start of the appeal period, making such change unlikely.  In sum, the medical examinations of record showed the Veteran's judgment to be at least adequate, the medical examinations of record did not show judgment to be impaired, the sister's former statements are somewhat inconsistent with her and the spouse's more recent statements, and the Veteran's statements are somewhat inconsistent with the sister's and the spouse's more recent statements.  The Board finds that this evidence outweighs the sister's and spouse's more recent statements provided in May 2007 and July 2017, respectively.  Accordingly, the Board finds their statements are not reflective of the Veteran's actual behavior and actions (to include the use of guns) and do not show that he had impaired judgment.

There is some evidence of record linking a difficulty in understanding complex commands to the service-connected PTSD.  On October 2002, the VA psychologist wrote that the Veteran had impaired concentration and had difficulty consistently carrying out detailed and/or complex instructions.  The example given by the Veteran was reporting having to stop playing music in church at times because he forgets what he was supposed to be playing.  See also May 2017 buddy statement from son (also indicating that his father struggled playing the piano and frequently forgot how to play the song he was performing).  However, the evidence of record demonstrates that the Veteran continued to play music in church.  In fact, there is an annotation that he played music at more than one church.  The fact that the Veteran was able to continue to apparently successfully play music at more than one church leads the Board to find that the Veteran's difficulty in understanding complex commands is not of the severity contemplated by a 50 percent rating.  The fact that this clinician found the Veteran to be only moderately impaired with regard to following instructions supports the Board's determination that the difficulty in understanding complex commands is not productive of sufficient impairment to warrant an increased rating.  Significantly, with regard to industrial impairment, the Board notes the Veteran informed this clinician that his PTSD symptoms had never hurt his job performance.

The evidence is not consistent with impairment of both short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  The Board interprets this criterion as requiring both types of memory impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met; compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The Board also notes that the General Rating Formula tracks various degrees of memory impairment.  Mild memory impairment is consistent with the Veteran's currently assigned 30 percent rating.  Impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks) is consistent with a 50 percent rating.  And memory loss for names of close relative, own occupation, or own name is consistent with a 100 percent rating.  

Regarding short-term memory loss, in April 2002, the Veteran reported that he completes most tasks, he remembers to take his own medications and makes sure his mother takes hers as well, and remembers most of what he reads in books and watches on TV.  He also noted that his attention sometimes goes away.  In October 2002, the Veteran reported significant problems with concentration and memory, and the VA psychologist found that recent memory was impaired on objective examination.  A February 2003 VA examination report noted on objective examination that memory for recent and remote events was fair, and a June 2014 VA examination report supported the presence of mild memory loss, such as forgetting names, directions, or recent events.  In May 2017, the Veteran's son submitted a statement indicating the Veteran was forgetful.  The example provided was that he would often forget his car keys or wallet.

Regarding long-term memory loss, the only evidence to support this finding is the Veteran's October 2012 statement that he could not remember dates, months, or names, including those of his children, grandchildren, and his own wife.  He also could not remember the date of his own birthday.  The Veteran is considered both competent and credible; however, his assertions are outweighed by the other evidence of record.  As outlined above, the medical evidence indicates that his memory loss is of a much less severe nature.  His son's characterization of his memory loss too, exemplifies the type of severity that is consistent with no more than mild memory loss, and is inconsistent with the Veteran's assertion.  

Considering the evidence regarding memory loss together, the Board finds that the Veteran has mild memory loss.  It is exemplified by expressions such as forgetting what music he was playing at church or forgetting his keys or wallet.  The Veteran's own April 2002 statements are supportive of the fact that it does not significantly affect his activities of daily living.  His continued playing of the piano at church and increased involvement by joining a board at church, as well as his statements that PTSD has never hurt his job performance, weighs against this symptom having any significant industrial impact.  Moreover, for the reasons outlined above, the Board has found that the Veteran's statements regarding an inability to remember dates, to include his own birthday, months, and names, to include those of his family members, are not reflective of the actual severity of his memory loss.  Accordingly, the severity of memory loss as contemplated by a 50 percent rating is not shown.

The Veteran's son and spouse provided statements in May 2017 and July 2017, respectively, concerning the Veteran's ability to establish effective work and social relationships.  These statements indicate this symptom is more severe than the Board has previously described it.  

The evidence is somewhat consistent with difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported he had difficulty with establishing relationships with some people at work and no problems establishing relationships with other co-workers.  The Veteran has also alleged that he has difficulty interacting with people on a social level.  In October 2002, he related a long history of having difficulty interacting with groups of people and maintaining lasting relationships at work.  The Board also acknowledges the Veteran's assertion that he was labeled "anti-social" by coworkers, and that his relationships with other people had deteriorated severely in recent year which adversely affected his family and ability to socialize with friends.  However, the Board notes that he was on a board at a church and that he was otherwise active at church and enjoyed church.  Such a position requires interactions with others on various levels and weighs against a finding that PTSD significantly impaired the Veteran's social relationships.  To the extent that the Veteran's son and spouse asserted that he stopped attending church, the Board finds their statements are outweighed by the other evidence of record.  In particular, statements made by the Veteran towards the end of his life indicated that he was still active with the church and he was even a member of a board at the church, a fact supportive of increased social involvement rather than disassociation.  See, e.g., VA treatment records (11/5/2013, 6/3/2014).  Furthermore, during the entire appeal period, the Veteran was able to maintain a relationship with his spouse, children, and grandchildren.  The Board notes that in July 2002 he reported that he did seek mental health treatment because his son had told him that he was no fun to be around, serious, and was quick tempered and would blow up about the slightest thing.  This is indicative of a strained relationship with the son; however, during a later February 2003 VA examination he reported that he gets along with his son well and that he likes to go to his son's basketball games, evidencing a continuity of their relationship.  This also weighs against a finding that his social interactions were significantly impaired.  He was also a member of the Shriners and the Masons.  With regard to industrial capacity, the Board notes the Veteran reported that his PTSD symptomology, which would include his social relationships, never interfered with his job performance.

With regard to work relationships specifically, the Court, in its July 2015 Memorandum Decision indicated that it cannot conclude that the Board clearly erred in its determination that the Veteran's occupational impairment more nearly approximated a 30 percent disability rating.  The Board notes that both the son and spouse related that the Veteran would get into altercations at work with his co-workers.  The son related one incident where the Veteran told him a co-worker took his seat and he wanted to "whoop his butt."  The spouse related that he would get mad at someone at work and yell and scream and he regularly had trouble like that but he was private and did not like to discuss it.  These statements are somewhat consistent with what the Board found above.  The Veteran related that he got along well with some co-workers but not others.  His co-workers considered him a loner, but he reported that his PTSD never affected his work performance.  The Board does not find that these statements indicate that he was unable to maintain work relationships or, even worse, that the Veteran potentially resorted to violence.  Regarding the son's statements, term "altercations" does not necessarily denote such, and the Veteran relating that he wanted to "whoop [a co-workers] butt" appears to be a colloquialism used to express frustration or anger without a physical manifestation of that anger.  Again, the Veteran's statement that his PTSD did not affect his work performance his probative evidence weighing against such conclusions.

Regarding the ability to establish and maintain effective social relationships, the Veteran's son and spouse provided statements regarding his relationships with themselves, other family members, and friends, as well as his ability to participate in enjoyable activities, in general.  

The Veteran's son and spouse both related that the Veteran slept and a different room than the spouse and moved his belongings out of that room; the implication from these statements is a strained marital relationship.  These assertions, when read literally, are not inaccurate.  The Veteran often slept in a different bed or room or in a recliner.  However, context for his reasons for doing so is necessary for proper interpretation of this action.  During a July 2002 psychological assessment the Veteran reported that he has nightmares and night terrors.  During one of his night terrors he choked his wife.  Thus, he reported his wife does not sleep with him for fear of being hurt.  Further attempts to sleep together were apparently made in more recent years; however, there were numerous incidents of him hitting or choking her during sleep.  See, e.g., VA treatment record (4/8/2009).  Thus, the son and the spouse's statements are consistent with the idea that the Veteran slept in a separate room from his spouse.  Moving ones belongings to this other room is not necessarily inconsistent with such an action.  Their statements are not consistent with the idea that the Veteran's PTSD caused him to isolate from his spouse.  As discussed above, the evidence weighs against such a finding and, therefore, the Board declines to find that implication exists.

The Veteran's son and spouse both related that the Veteran was isolative to an extreme degree.  He would stay in his room for weeks at a time.  He did not want to be around anybody.  The spouse wrote that if his mother or grandchildren came he would stay away or leave the room.  They both related that he stopped going to church and stopped playing the piano.  The spouse related that he used to love going to the casino with her and going to his kids' games and barbequing, but he did not do those activities anymore since he returned from the Persian Gulf in 1991.

The Board finds these assertions are outweighed by the other evidence of record.  The Veteran has admitted to being isolative and being content with staying at home.  He acknowledges that his co-workers considered him a loner.  He has stated that he feels that he does not have problems getting along with people simply because he does not associate with many people on a daily basis.  See Daily Activities Questionnaire (4/17/2002).  He reported that he visits his mother, who lives next door, daily to make sure she took her medicine and ate her food.  He reported that he talks to friends or relatives on the phone two to three times per week.  He reported that he continued to attend basketball games his son played in.  He continued to be active in church and play piano in church throughout his life, and in his last couple years even joined a board at church, indicative of greater social involvement.  These first-person, contemporaneous descriptions of the Veteran's life are more probative that the Veteran's son's and the spouse's statements.  The son's and the spouse's statements are outweighed by such evidence, and the Board finds that they are not reflective of the Veteran's actual impairment in social functioning.  

The Veteran's spouse asserted that his PTSD changed their marriage.  She reported that she got scared of him and sometimes felt that she should not have married him, but she did love him and wanted to help him as much as she could.

As these statements may relate to the Veteran's night terrors, sleeping in a different, room, and lack of social involvement, the Board has considered and discussed these assertions above; those determinations still apply here.  To the extent that she remained supportive throughout the marriage, this is corroborated by the Veteran's own statement made during the June 2014 VA examination.  With regard to her statement that she allegedly felt that she should not have married him at times, this statement is a representation of the spouse's own belief and is neither contradicted nor supported by the other evidence of record.  To the extent that it speaks towards difficulty in maintaining their relationship, the Board notes that they remained married and both she and he described her involvement as supportive; the relationship remained intact.  Thus, the Board concludes that it is not inconsistent with the Board's original conclusion above that the Veteran's social functioning and was not so significantly impaired.

Moving forward through the enumerated symptoms, with regard to the presence of disturbances in motivation and mood, the Board notes that the Veteran has reported this symptomology.  Mental status examinations reveal this symptomology is intermittent, at best.  Significantly, there is no indication that disturbances of motivation and/or mood result in any industrial incapacity.  The Veteran has not alleged such symptomology.  The fact that the Veteran is able to maintain a position on his church's board is cited as support for a finding that there is no significant industrial incapacity due to his symptomology.

The Veteran's son and his spouse provided statements that could be supportive of such a symptom in May 2017 and July 2017, respectively.  To the extent that it may be exemplified by their statements that the Board has previously discussed above; those determinations still hold here.  The Veteran's son and spouse have also related that he has a quick temper and will blow up at the smallest inconvenience.  The Board acknowledges that the Veteran experienced anger outbursts and had a quick temper.  He related as much in July 2002 when he sought mental health treatment - his son and friends had told him he was serious and becoming not fun to be around.  Nonetheless, the evidence does not show it resulted in industrial impairment.  With regard to social impairment, such behavior was not shown to be more that intermittent; the results of the mental status examinations, as noted above, are evidence in support of this determination.  Moreover, also as noted above, any occupational or social effects of such symptomology were minimal as evidenced by the Veteran's continued participation in church and added involvement on a board at church.

The Board will now discuss the enumerated symptomology corresponding to a 70 percent rating.  

The evidence does not support the existence of obsessive rituals.  It is not shown in the objective evidence of record or the Veteran's statements.  Statements provided by the Veteran's sister and spouse in May 2007 and July 2017, respectively, regarding "strange" behavior and gun habits arguably were favorable evidence, on their face, that the PTSD may manifest in obsessive rituals.  The Board analyzed these statements in its discussion of the possible existence of impaired judgment.  The Board concluded that these statements are not reflective of the Veteran's actual behavior and actions (to include the use of guns) and do not show that he had impaired judgment.  The Board reaches the same determination based on the same rationale here, and concludes that they do not show that the Veteran's PTSD manifested in obsessive rituals that interfere with routine activities.

The evidence does not show the Veteran has circumstantial, circumlocutory, or stereotyped speech.  The mental status examinations of record showed his speech to be normal.

The evidence does not show that his PTSD manifests in spatial distortion.

The evidence in favor of the presence of a neglect of personal appearance and hygiene consists of the Veteran's sister's and spouse's statements, provided in April 2002 and May 2007, and July 2017, respectively.  Based on the use of the conjunctive "and", the Board interprets this criterion as requiring the presence of a neglect of personal appearance and a neglect of hygiene.  See Melson, supra.  In April 2002, the Veteran's sister related that the Veteran did not dress as nicely as he used to.  Her statement considered his dressing habits relative to what they were prior to an April 2000 industrial accident that left him physically injured.  In April 2002, she also related that he dresses himself and irons his pants or shirt sometimes.  In May 2007, she reiterated that he does not dress as well as before, regularly putting on sweat pants and a t-shirt to go almost anywhere.  This time she related the change in behavior to how he has acted since returning from military service in the Republic of Vietnam.  In July 2017, the Veteran's spouse reported that he does not dress as nice as he used to and he stopped shaving and getting haircuts.  The spouse's statements described his behavior relative to how he was before and after military service in the Persian Gulf in 1991.

The sister and the spouse are both competent to comment on this fact.  The credibility of the sister is diminished based on inconsistent statements regarding onset of such symptomology.  There is no obvious reason why the spouse's credibility would be impugned.  With regard to a neglect of personal appearance, the Board finds that the Veteran did not dress as nicely as he used to.  The sister's April 2002 statement is persuasive in this regard.  The Board does not, however, find that there has been a neglect of hygiene.  The Veteran underwent a VA examination in May 2012 for a skin condition and color photographs were taken of the head and face.  These photographs show the Veteran to have short gray hair, a well-kept mustache, and stubble on his cheeks and chin - what otherwise is informally referred to as a five o'clock shadow.  These photographs directly contradict the spouse's assertion that the Veteran stopped shaving and getting haircuts.  Other secondary evidence that weighs against these statements and their implications includes the Veteran's April 2002 report that on an average day he gets up and bathes himself, dresses himself, and sometimes irons his shirt or pants, and a November 2013 VA treatment record where an examiner described the Veteran as well groomed.  The direct and secondary evidence outweighs the spouse's statements.  Accordingly, the Board finds that her statements are not reflective of the Veteran's actual maintenance of his hygiene.  As there is no neglect of hygiene, the Board concludes that the symptom enumerated in the criteria corresponding to a 70 percent rating has not been shown.

The evidence does not show the Veteran's PTSD manifests in near-continuous panic or depression affecting his ability to function independently.  There is no evidence of panic.  There are annotations in the claims file to the presence of depression but no clinician has opined that the depression affected the Veteran's ability to function independently.  The Veteran does not allege this symptomology is present.  The only time he tried to quantify his depression was in July 2002 when he reported depression to be 5/10.  The clinician noted that psychological testing was interpreted as showing mild to moderate depression.  The Board finds this does not rise to a level of near-continuous depression which affected the Veteran's ability to function.  Also weighing against a finding that depression affected his ability to function independently is his participation on a board at church towards the end of his life; this represented an increase and involvement and responsibility.

The Board finds the PTSD does not result in difficulty adapting to stressful situations including in a work or work-like setting.  The Veteran informed a clinician that his PTSD symptomology never affected his employment.  The fact that the Veteran is able to sit on a board at a church indicates an ability to perform in a work or work-like setting.  The Veteran was also able to play music in church, which suggests an ability to perform in a work or work-like setting.

The Veteran's son and spouse provided statements in May 2017 and July 2017, respectively, which could be indicative of him being unable to adapt to stressful situations, including work or a work-like setting.  These statements primarily related to his interactions with co-workers.  These statements were considered by the Board in its discussion of difficulty in establishing and maintaining effective work and social relationships.  The Boards findings there are equally applicable here.  That the Veteran had a quick temper and got along with some co-workers and not others does not mean that he had difficulty adapting to stressful circumstances.  As noted above, his involvement with the church is also applicable here and speaks to his ability to perform at work or a work-like setting.  Moreover, the Veteran reported that his PTSD never hurt his job performance.

July 2002 VA treatment records show that the Veteran considered suicide.  See VA treatment records (7/22/2002, 7/24/2002).  The earlier treatment record indicates that the suicidal ideation occurred more than a year earlier; this would place the occurrence of this symptom prior to the appeal period.  The latter treatment record indicated that suicidal ideation simply occurred within the past two years.  Medical examinations have not found him to have suicidal ideation.  During an April 2009 treatment visit, the Veteran reported that he has considered suicidal ideation but he was "smarter than that to carry it out."  It is unclear as to whether he is referring to thoughts that occurred during the appeal period or prior to the appeal period.  To the extent that suicidal ideation has been present during the appeal period, the Veteran has denied the existence of intent or plan, which speaks to the minimal severity of the symptom.  See Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017) (There are no descriptors or modifiers to suicidal ideation in the rating criteria; therefore, a veteran's thoughts of suicide, alone, are sufficient to establish the presence of this symptom.  However, the presence of a single symptom is not dispositive of any particular disability level.  VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms, quantifies the level of occupational and social impairment caused by those symptoms, and assigns an evaluation that more nearly approximates that level of occupational and social impairment.).  Nearly all medical examinations show that he was not suicidal, which speaks to minimal frequency of this symptom.  Id.  Moreover, there is no evidence indicating that it has been productive of industrial incapacity.  Id.  

During an April 2009 treatment visit, the Veteran reported that he had considered homicidal ideation but "was smarter than that to carry it out." Again, there is no evidence that the Veteran had any intent or plan, which speaks to the minimal severity of this symptom.  All other medical examinations show that he was not homicidal, which speaks to minimal frequency of this symptom.  Id.  There is no evidence indicating that it has been productive of industrial incapacity.  Id.  The Board's concerns are also assuaged by the fact that he does not have a history of being violent towards others.

The evidence does not show that the Veteran's PTSD manifests in impaired impulse control (such as unprovoked irritability with periods of violence).  The Veteran has denied such symptomology.  The evidence shows that the Veteran has a quick temper and has been known to blow up at small inconveniences; however, this has not resulted in violence.  

The Veteran's son and spouse provided statements in May 2017 and July 2017, respectively, which could be interpreted as being supportive of impaired impulse control.  Regarding his interactions with co-workers, the Board reached a determination on those statements above and that conclusion is equally applicable here.  The same can be said for the Board's prior findings on their statements regarding "strange" behavior and gun use.  The Veteran's son also asserted that he woke up the Veteran and the Veteran was so startled he grabbed a fire poker and threatened him with it.  This statement does not convey unprovoked irritability.  This statement also does not show violence.  

Regarding the symptomology for a 100 percent evaluation, the Board finds there is no evidence of gross impairment in thought processes.  Every mental status examination conducted failed to document any impairment in thought process.  To the extent that the Veteran's sister and spouse's statements regarding "strange" behavior could be considered supportive of such symptomology, the Board has discussed the statements above and the same conclusions apply here.

The Veteran intermittently reported the presence of audio and visual hallucinations and, at other times, denied such symptomology.  During VA treatment in April 2009, he related that he also sees and hears things unrelated to war, such as bugs in his house and voices.  During VA treatment in June 2014, he clarified that when he hears voices, he means that sometimes he thinks he hears somebody calling his name; this occurs about twice a week.  He also clarified that by seeing things, he means that he may experience seeing something out of the corner of his eye that turns out not to be there.  Significantly, to the extent that such symptomology is present, there is no evidence of record indicating that it results in any industrial or social impairment.  The Veteran has not alleged such a fact pattern and no medical professional has noted any impact from the reported symptomology.

In a similar vein, the Veteran has reported the presence of flashbacks - this is not a symptom enumerated under the 100 percent rating.  Reporting of this symptom has been consistent throughout the appeal period.  He usually described its frequency as simply occurring "sometimes" or "on occasion."  During a February 2003 VA examination he attempted to quantify their frequency and stated it occurs two to three times per month.  There is no indication that it is productive of industrial or social impairment, and the Veteran has not alleged as much.  In July 2017, the Veteran's spouse related that he will sit in a chair and have these flashbacks and be completely irresponsive to her attempts to communicate with him, almost as if he is in his own world.  The spouse's statements speak to the severity of the flashbacks.  Her statement is partially contradicted by the Veteran's July 2002 statement in which he related that sometimes he will leave so that his wife does not know what is wrong with him.  The Veteran's statement implies that during flashbacks, he is not in his own world, completely disassociated with reality.  Indeed, he is cognizant of his surroundings and able to physically and mentally act in what he perceives to be his own best interest.  Thus, the Board finds the spouse's statements are not reflective of the actual severity of the Veteran's flashbacks.  Given the relative infrequency of their occurrence, limited severity, and lack of industrial impact, the Board finds their occurrence does not warrant an increased rating.

The evidence does not show the Veteran is a persistent danger to hurting himself or others.  Suicidal and homicidal ideation was discussed above.  Those same findings or conclusions apply here.  In July 2017, the Veteran's spouse related that the Veteran was a danger to himself and others due to the combination of his reckless gun use and his depression.  The Board addressed these statements in consideration of whether they represented impaired judgment.  The same findings and conclusions apply here.  As a result, the spouse's statements are not reflective of the Veteran's actual behavior and actions (to include the use of guns).  They do not support that he is a persistent danger to himself or others.

As set out above, the Veteran alleged on one occasion to having an inability to remember the names of his wife, children, and grandchildren, as well as his own birthday.  For the reason set out above, the Board finds this symptomology reported by the Veteran is contradicted by other evidence of record and, to the extent that it is present, has not resulted in any industrial or social incapacity.  The Veteran has not alleged such a fact pattern.  To the extent that it could be read in that this had to be productive of some social impairment, the Board notes the Veteran is able to maintain a relationship with his spouse, children, and grandchildren.  The impairment, if it exists, is minimal.

The Veteran has consistently been able to perform activities of daily living and there is no evidence of record of any grossly inappropriate behavior.  To the extent that the Veteran's sister or spouse's statements regarding "strange" behavior could be indicative of grossly inappropriate behavior, the Board has considered them above and the same conclusions apply here.  They do not show grossly inappropriate behavior.

With regard to overall industrial capacity, the Board notes the Veteran reported he stopped working as a result of an industrial accident.  The Veteran has not alleged that he was unemployable as a result of his mental disorder.  He informed one clinician that his PTSD did not interfere with his employment.  The Board notes the October 2002 clinical record which includes the annotation that the Veteran was unemployable.  Significantly, this industrial incapacity was attributed to both the mental disorder and physical problems the Veteran had as a result of an industrial accident.  The Board cites to the fact that the Veteran is able to play music in his church and also be on a board at the church as proof of a lack of industrial capacity due to service-connected PTSD.  The Board finds these positions are analogous to paid jobs.  While the Veteran alleged at one time that he had problems playing music due to memory problems attributed to PTSD, he has continued to play and to apparently do so for more than one church.

Statements made by the Veteran's son and spouse in May 2017 and July 2017, respectively, indicate that he stopped working, in part, due to his PTSD.  The Board finds these statements to be outweighed by the evidence of record.  The Veteran's own contemporaneous statements indicated that his PTSD did not hurt his work performance.  See id.  The contemporaneous medical evidence shows that he was injured in a work-related accident in April 2000 and tried to return to work on two separate occasions after undergoing rehabilitation.  His efforts to return to work stand in contrast to the son's statements noted above.  Those contemporaneous medical records also identified his physical injuries relating to the work accident to be the reason his employment ceased.  Accordingly, the Board finds the Veteran's son's and spouse's assertions are not reflective of the actual occupational impairment produced by the Veteran's PTSD.

The Board notes the September 2010 record form the LCSW who opined that the Veteran's symptoms were severe and chronic.  The vast majority, if not all of this clinician's records include assessments of chronic/severe PTSD.  Significantly, this is the only clinician who has found that the Veteran had severe PTSD.  The September 2010 letter cites to the presence of some symptomology which is not present anywhere else in the record at that point in time, including that the PTSD was productive of intrusive thoughts of trauma, severe anxiety, exaggerated startle response, and feeling powerless and hopeless.  It is not apparent how the clinician determined this symptomology was present.  The clinician's own clinical notes, which primarily concern group therapy, do not reflect this symptomology.  This discrepancy causes the Board to place reduced probative value on this report of symptomology.

The Board notes that a subsequent June 2014 VA examination confirmed the presence of such symptomology, and the Veteran's son's and spouse's statements from May 2017 and July 2017, respectively, also corroborated the occurrence of such symptoms.  Notwithstanding their presence, the June 2014 VA examiner found the Veteran's symptoms and overall condition more nearly approximated occupational and social impairment corresponding to the criteria for a 30 percent rating.

The Board notes the clinician who prepared the September 2010 record assigned a Global Assessment of functioning (GAF) score of 48 at the time the record was created and also for the preceding year.  GAF scores are based on a scale reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth edition (DSM0IV), p. 32).

The Board notes that GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41-50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The assignment by the LCSW of a GAF score of 48 reflects impairment more serious that the disability picture painted by the objective findings.  The objective findings for the past year show no flat affect, circumstantial speech, panic attacks, severe obsessional rituals, frequent shoplifting, or inability to keep a job.  The evidence demonstrates that the Veteran has been unemployed during the entire appeal period but this was attributed to an industrial accident.  Subsequent to the accident, the Veteran has been able to play music in a church and hold a position on a board at the church.  There is only one other instance where mental health symptomology is referenced as effecting the Veteran's industrial capacity which is addressed above.  The Veteran is able to maintain a relationship with his family, including his spouse, children, and grandchildren.  The records from the Social Security Administration indicate that he reported he was in the Masonic and Shriners organizations.  No other health care professional has assigned a GAF score as low.  In light of the inconsistencies between the assigned GAF score of 48 and the objective findings of record, the Board favors the objective findings because there are explained and supported by detailed medical evidence as well as the Veteran's own reported history.

The Board has also considered the July 2017 psychological evaluation completed by Dr. C.M.  It is noted that this evaluation was conducted after the Veteran had died.  It is entirely based upon a review of the claims file and an interview with the Veteran's spouse.  A review of the report shows that the spouse's comments were heavily quoted throughout, to include numerous instances in the review of the record and evaluation of PTSD criterion subsections, as well as the one devoted specifically to her clinical interview.  There was also frequent quoting and reliance on statements submitted by the Veteran's son in May 2017.  The statements provided by both the son and spouse were wide-ranging, contemplating all sorts of symptoms, as well as both occupational and social functioning.  In evaluating the symptoms enumerated in the rating criteria, the Board found many of these statements were not reflective of the Veteran's actual symptomology or impairment.  Dr. C.M., on the other hand, used these same statements in assessing whether the Veteran met the PTSD criterion, determining what symptoms were present, and determining their resultant level of occupational and social impairment, as well as concluding that the PTSD and depression, alone, precluded him from securing and following substantial gainful employment.  Accordingly, the Board finds that the factual predicate upon which Dr. C.M. made her determinations is factually inaccurate.  As the statements relied on were so wide-ranging in terms of symptoms and occupational and social impairment, and because Dr. C.M. used them in consideration of so many aspects of the evaluation to make her determinations, it is impractical to attempt to distinguish some portions of the report as probative and others as not.  Because she relied on inaccurate factual premises, the Board finds that the July 2017 psychological evaluation is of no probative value.  Reonal v. Brown, 5 Vet. App. 548, 461 (1993) ("An opinion based upon an inaccurate factual premise has not probative value.").  It was, therefore, not given further consideration in this evaluation.

Overall, the evidence shows social and occupational impairment with occasional decreases in work efficiency.

The Board acknowledges that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In this case, the record does not show that the Veteran's psychiatric disability is manifested by any symptoms that are not contemplated by the rating criteria which are productive of occupational or social impairment that more nearly approximates reduced reliability and productivity or greater level of impairment.

The preponderance of the evidence shows that the Veteran's acquired psychiatric disability results in a level of impairment in occupational functioning that more nearly approximates the criteria corresponding to a 30 percent rating.

During the entire appeal period, the Veteran has been unemployed.  The cause of this unemployment was an industrial accident.  There is one clinical notation of the Veteran having an inability to work but this was due to both psychiatric symptoms as well as physical disabilities.  The Veteran himself reported that his PTSD did not cause any problems with employment.  While he reported problems with his co-workers perceptions of him being a loner, there is no indication the Veteran left employment because of co-workers perceptions or that he experienced industrial impairment to a degree more than occupational impairment with occasional decrease in work efficiency.  The record is devoid of evidence indicating the Veteran lost promotion opportunities or was otherwise impaired in career advancement due to his service-connected mental disability.  The Veteran's son and spouse's statements regarding his occupational functioning and interactions with co-workers were considered by the Board above.  Those same findings apply here.  The evidence does not show occupational functioning more nearly approximates a rating in excess of 30 percent.

The preponderance of the evidence shows that the Veteran's acquired psychiatric disability results in a level of impairment in social functioning that more nearly approximates the criteria corresponding to a 30 percent rating.  The Board acknowledges that there are references to the Veteran being isolated and withdrawn.  An October 2002 vocational rehabilitation evaluation shows the Veteran communicated that "although his PTSD symptoms never hurt his job performance, he was termed 'anti-social' by co-workers" and that "his relationships with other people ha[d] deteriorated severely in recent years due to his PTSD [, which] adversely affected his family and his ability to socialize with friends."  During that evaluation, he also related a long history of having difficulty interacting with groups of people and maintaining lasting relationships at work.  Weighing against such evidence of social impairment, the Veteran has maintained relationships with his spouse and family, was able to play music at one or more weekly church services, and is, in fact, on the board of a church at which he is a member.  He also attended bible class and was a member of the Masonic and Shriners organizations.  The Veteran has been able to successfully perform volunteer work, which is further indication of successful interactions with others on a non-employment level.  

The Board notes that in July 2002 the Veteran reported that he did seek mental health treatment because his son had told him that he was no fun to be around, serious, and was quick tempered and would blow up about the slightest thing.  This is indicative of a strained relationship with the son; however, during a later February 2003 VA examination he reported that he gets along with his son well and that he likes to go to his son's basketball games, evidencing a continuity of their relationship.  This also weighs against a finding that his social interactions were significantly impaired.  

The Veteran's son and spouse also provided statements to the effect that the Veteran's relationships with the spouse, his children, and grandchildren deteriorated.  These statements were considered in the Board's analysis of the enumerated symptom of difficulty in establishing and maintaining effective work and social relationships.  The same conclusions are applicable here.  The Board found those statements are not reflective of the Veteran's actual impairment in social functioning.  Significant social impairment related to his family was not supported by the evidence of record; the Veteran was able to maintain his familial relationships.  

Given these findings, the Veteran's social impairment is more nearly corresponds to a 30 percent rating.  While there is evidence of a higher level of social impairment, it is outweighed by evidence noted above indicating continuing relationships and increased social involvement throughout the appeal period.  The Veteran's social impairment does not more nearly correspond to a higher rating.

In sum, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 30 percent for PTSD with mild depression.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's service-connected disability warranted a rating higher than 30 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran has explicitly raised the issue of entitlement to a total disability rating based on unemployability (TDIU) as due to his service-connected PTSD with mild depression.  This is not a separate claim; rather, it is part-and-parcel of this evaluation for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The regulatory framework for consideration of a TDIU includes a 60 percent rating hurdle for schedular consideration of a single disability.  38 C.F.R. § 4.16(a).  As the Veteran's PTSD is rated 30 percent, that hurdle has not been met.  Nonetheless, if the evidence shows this disability precludes the ability to secure and maintain substantially gainful employment, VA policy requires the Board to refer the claim to the Director, Compensation, for extraschedular consideration.  Id. § 4.16(b). 

The record contains a VA Form 21-8940 dated May 2017.  The form shows the Veteran was employed by the same company from 1971 to 2002.  He worked full time, missed work two to three times per month due to PTSD, and earned above the poverty level.  He completed his high school education and earned a Bachelor's degree in music.  An October 2002 vocational rehabilitation evaluation shows that he held different positions within his same employer of 30 years.  These included: paper packer, throwing off the line, clamp truck driver, material handler, and row shipper.  The examiner characterized such jobs as unskilled to semi-skilled work.

During the entire appeal period, the Veteran has been unemployed.  The cause of this unemployment was an industrial accident.  The October 2002 clinician opined that the Veteran was unable to work but this was due to both psychiatric symptoms as well as physical disabilities.  While the Veteran reported that he got along with some co-workers and not others, and that his PTSD had affected his ability to maintain lasting relationships at work.  The clinician noted the Veteran was moderately impaired in responding appropriately to supervision and to co-workers on the job and in being able to follow work instruction.  The Veteran, however, reported that his PTSD never hurt his job performance.  The contemporaneous medical records near-in-time to the April 2000 work accident also show that the Veteran made repeated attempts to return to work after undergoing periods of rehabilitation for his physical injuries.  During these attempts, his employer attempted to accommodate his physical disabilities.  The record is devoid of evidence indicating the Veteran lost promotion opportunities or was otherwise impaired in career advancement due to his PTSD.  The Veteran's son and spouse's statements regarding his occupational functioning and interactions with co-workers were considered by the Board in its analysis of the enumerated symptoms of the rating schedule.  The same findings apply here.

During the appeal period, the Veteran has also played music in his church, served on the board at the church.  The Board finds these positions are analogous to paid jobs, and is evidence weighing against an inability to secure and maintain substantially gainful employment.  The work on the board, in particular, indicates that he can work with other people in a sedentary environment.  Importantly, these positions also show that the Veteran is not limited to physical labor, as was mainly the type of labor he performed while he was actually working.  Moreover, despite the Veteran's problems with concentration and memory and their effects on his ability to play the piano, he continued to do so, and there is an annotation that he did so for more than one church.  The fact that he also served on a board indicates that the impact of moderate impairment to follow instructions or complex tasks and problems with concentration and memory did not preclude employment.

In sum, for the reasons and bases expressed above, the Board concludes that there is not a reasonable basis for finding the Veteran's PTSD precludes the ability to secure or maintain substantially gainful employment.  The Board acknowledged that the Veteran's nonservice-connected disability impact his occupational functioning; however, they could not be considered in this evaluation.  Only the service-connected PTSD was considered.  Entitlement to a TDIU is a legal determination, not a medical one, and the Board has reached its conclusions based on all the evidence of record.  38 C.F.R. § 4.16(a), (b); see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  There is no doubt to be resolved; referral for extraschedular consideration of a TDIU is not warranted.


ORDER

Service connection for a low back disability is denied.

An initial rating in excess of 30 percent for PTSD with mild depression is denied.


REMAND

I.  Service Connection for Hypertension

The Veteran seeks service connection for hypertension.  He does have a current diagnosis of this condition.  He contends that he has had high blood pressure since serving in the Persian Gulf in 1991.  In a December 1994 treatment record, he reported that he had intermittent high blood pressure since serving in Desert Storm.  A March 1995 Report of Medical History shows he reported fluctuating blood pressure since serving in the Gulf War, and that he had been taking Zestoretic, an anti-hypertensive drug, since January 1995.  The Veteran's current diagnosis and contemporaneous statements support that his disability may be related to service.  Accordingly, VA has a duty to obtain a medical opinion to aid the appellant in substantiating the claim.  38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has also asserted that his hypertension may be secondary to his service-connected PTSD.  The medical opinion obtained on remand should consider this theory of entitlement.  38 C.F.R. § 3.310.

VA must address all theories of entitlement reasonably raised by the evidence of record.  This includes theories not advocated by the claimant.  In this instance, the evidence shows the Veteran served in the Republic of Vietnam during the presumptive period and, accordingly, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, the medical opinion obtained on remand should consider this theory of entitlement as well.

II.  Increased rating for Dermatitis/Seborrheic Dermatitis

The Veteran's dermatitis/seborrheic dermatitis is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7816-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  In this instance, however, the RO granted service connection for an undiagnosed illness on a presumptive basis due to service in the Persian Gulf and has rated the condition by analogy.  See April 2015 rating decision.

The Board notes that the November 2010 and May 2012 VA examination reports reference diagnoses of seborrheic dermatitis and psoriasis in 2004.  VA treatment records reveal that these diagnoses were made in the course of VA treatment; however, those records are not associated with the claims file.  VA treatment records also refer to an active diagnosis of chronic skin ulcers, NOS, and records relating to the initial VA diagnosis or treatment of this condition cannot be found either.  On remand, all of the Veteran's VA treatment records pertaining to his skin condition must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).

The Veteran's active non-VA medication list also indicates that the Veteran treats his skin condition with some sort of steroid cream obtained from an outside provider.  See, e.g., VA treatment record (6/3/2014).  This implies the Veteran may have received non-VA treatment for the skin condition.  On remand, the appellant should be asked submit, or authorize VA to obtain, all non-VA treatment records pertaining to the Veteran's private treatment for the skin condition.  38 C.F.R. § 3.159(c)(1).

Lastly, review of the November 2012 VA examination report shows the Veteran had two diagnoses: dermatitis and psoriasis.  Physical examination showed that each condition affected less than 5 percent of the total body area and less than 5 percent of total exposed body area.  However, the Veteran is not service-connected for separate skin conditions; rather, he is service-connected for a single undiagnosed illness which presumably encompasses both these diagnoses.  As the Veteran's undiagnosed illness presumably includes the effects of both of these separate conditions evaluated during the examination, the Board requires an estimate of their aggregate effected total body area and total exposed body area.  Put another way, while each condition affected less than 5 percent of total body area and exposed body area separately, it is unclear how much body area they affected when considered together.  The same could be said for prior diagnoses of seborrheic dermatitis and chronic skin ulcers, nos.  Accordingly, remand is required for an addendum opinion to try to estimate this.  38 C.F.R. § 4.2.  This estimate should be based on a review of the color pictures taken during the November 2012 VA examination, as well as the remaining evidence of record.  The estimate should not be based solely on the single point in time of the November 2012 VA examination; rather the examiner should consider the size of the affected areas throughout the entire appeal period, which dates back to June 2002.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all VA treatment records pertaining to treatment for the Veteran's skin condition.

2.  Contact the appellant and ask that she submit, or provide authorization for VA to obtain, all non-VA treatment records relating to private treatment the Veteran received for his skin condition.  All efforts to obtain identified records must be fully documented in the file.  If such records are not found, the Veteran's claims file must be clearly documented to that effect and he should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain a VA medical opinion concerning the nature and etiology of the Veteran's hypertension.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with authoring the opinion.

The examiner is asked to provide responses to the following:

(A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was incurred in, or is otherwise related to, active service?

The examiner should consider the Veteran's statements indicating that his blood pressure has fluctuated since service in the Persian Gulf.  If it is determined that hypertension had its onset during active service, there is no need to establish a causative relationship between service and the disease.

(B)  Is it at least as likely as not that the Veteran's hypertension is related to his exposure to herbicides in the Republic of Vietnam?

The examiner should presume the Veteran was exposed to herbicides.  While hypertension is not listed under 38 C.F.R. § 3.309 (e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  Relevant medical literature should be considered.

If the examiner provides a negative opinion, it should not be based on the absence of hypertension from VA's presumptive list of disabilities associated with herbicide exposure, enumerated in 38 C.F.R. § 3.309(e).

(C)  Is it at least as likely as not the Veteran's hypertension was proximately caused or aggravated by his service-connected PTSD?

The examiner should note that this question requires two separate opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the hypertension prior to its aggravation by PTSD.

A complete rationale must be provided for all opinions expressed.  The rationale should consider the pertinent evidence of record.

4.  Obtain a VA medical opinion concerning the nature and severity of the Veteran's service-connected dermatitis/seborrheic dermatitis.  The opinion should be authored by a dermatologist.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with authoring the opinion.

While the Veteran's history shows multiple skin diagnoses, he is service-connected for a single undiagnosed illness that appears to consider all of them in the aggregate.  The examiner should refer to the narrative section of this REMAND for an explanation of why the current evidence of record is inadequate.

The examiner is asked to provide a response to the following:

As would normally be done on a VA skin conditions examination, provide an estimate of the effected total body area and effected total exposed body area.

Because the Veteran is service-connected for an undiagnosed illness, this estimate should consider his skin conditions in the aggregate.  The estimate should be based on a retrospective review of all of the pertinent evidence of record, to include color photographs taken in conjunction with a November 2012 VA examination.

The estimate should not be limited to a single point in time, such as November 2012.  The examiner should consider the size of the skin condition throughout the appeal period, which dates from June 2002 to August 2015.  If the size of the rash varied over time, estimates quantifying those variations should be provided.

A complete rationale must be provided for all opinions expressed.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


